                     Case 1:16-cr-10343-ADB Document 777 Filed 03/17/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. 16-CR-10343-ABD
                      Michael L. Babich                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        the United States of America                                                                                   .


Date:          3/16/2019                                                                  /s/ Elysa Q. Wan
                                                                                         Attorney’s signature

                                                                                  Elysa Q. Wan (Bar No. 569231)
                                                                                     Printed name and bar number
                                                                                  United States Attorney's Office !
                                                                                        1 Courthouse Way!
                                                                                            Suite 9200!
                                                                                        Boston, MA 02210
                                                                                               Address

                                                                                       elysa.wan@usdoj.gov
                                                                                            E-mail address

                                                                                          (617) 748-3520
                                                                                          Telephone number

                                                                                           617-748-3954
                                                                                             FAX number
